Order granting respondent’s application for leave to serve a notice of claim against a municipality, the application having been made three and one-half months after the expiration of the sixty-day period prescribed by section 50-e of General Municipal Law, on the ground that the claimant Was *946mentally or physically incapacitated and by reason thereof failed to serve such notice in time, reversed on the law and the facts, without costs, and the motion denied, without costs. There is no showing that claimant’s age or her injuries mentally or physically incapacitated her so as to prevent her from serving a notice of claim sworn to by her or by someone on her behalf. (Matter of Sullivan V. Town of Babylon, 277 App. Div. 791, affd. 302 N. Y. 609; Matter of Donovan v. Board of Educ. of Peekskill Union Free School Dist., 277 App. Div. 904, affd. 301 N. Y. 739.) Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.